IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                            No. 98-51203
                         (Summary Calendar)



YSLETA DEL SUR PUEBLO,

                                            Plaintiff-Appellant,

versus


EL PASO COUNTY WATER IMPROVEMENT
DISTRICT NO. 1,

                                        Defendant-Appellee.
___________________________________________

SOUTHWESTERN BELL TELEPHONE COMPANY,

                                            Not Party.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       --------------------
                          April 10, 2000

Before POLITZ, WIENER, and STEWART, Circuit Judges.

PER CURIAM:

     Plaintiff-Appellant   The   Ysleta   Del   Sur   Pueblo   (“Pueblo”)

appeals the district court’s dismissal of its complaint against the

El Paso County Water Improvement District No. 1 (“District”) for

lack of jurisdiction. The Pueblo argues that 1) the district court

erred in determining that the District is the alter ego of the

State of Texas and therefore immune to suit pursuant to the

Eleventh Amendment, 2) Congress abrogated the State’s Eleventh
Amendment immunity in the Indian Non-Intercourse Act, 25 U.S.C. §

177, and 3) the State, by transacting in the Pueblo’s lands,

constructively waived Eleventh Amendment immunity by engaging in an

activity    regulated   by     Congress.      Southwestern     Bell   Telephone

Company (“Southwestern Bell”) has filed a motion for leave to file

an amicus brief out of time, which the District opposes.

     We find that Southwestern Bell’s motion is untimely, that the

issue Southwestern Bell seeks to address has been adequately

briefed    by   the   Pueblo    and    the   District,   and   that   granting

Southwestern Bell’s motion would result in the needless delay of

this case’s disposition.         See    Fed. R. App. P. 29.      Accordingly,

Southwestern Bell’s motion is denied.

     We have reviewed the record and briefs submitted by the

parties and find that the Pueblo’s arguments lack merit.                    See

College Sav. Bank v. Florida Prepaid Postsecondary Educ. Expense

Bd., 119 S. Ct. 2219, 2226 (1999); Ysleta Del Sur Pueblo v. Laney,

199 F.3d 281, 286-88 (5th Cir. 2000); Pillsbury Co., Inc. v. Port

of Corpus Christi Authority, 66 F.3d 103, 104 (5th Cir. 1995);

Kamani v. Port of Houston Authority, 702 F.2d 612, 613 (5th Cir.

1983).

AFFIRMED.




                                        2